Citation Nr: 0407591	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  00-06 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for impotence.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased rating for anxiety neurosis, 
currently rated 10 percent disabling.

4.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated 30 percent disabling.

5.  Entitlement to an increased rating for rhinosinusitis and 
pan sinusitis, currently evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from February 1951 to 
January 1972.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a December 1999 Department of Veterans Affairs 
(VA) rating decision in part of which the VA regional office 
(RO) in San Juan, Puerto Rico, denied entitlement to service 
connection for impotence, and continued a rating of 30 
percent for bronchial asthma, and continued a 10 percent 
rating for rhinosinusitis and pansinusitis

The veteran has also appealed a May 2000 rating decision in 
which the RO denied entitlement to service connection for 
hypertension, and awarded an increased rating of 10 percent 
for anxiety neurosis, effective from January 7, 2000.

The ratings for bronchial asthma and for rhinosinusitis and 
pansinusitis are the subjects of the Remand that follows this 
decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claim now on appeal has 
been obtained by the Department of Veterans Affairs (VA).

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claims, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claims.

3.  The veteran's disability from impotence was not incurred 
in service.


4.  The veteran's disability from hypertension was not 
incurred in service.

5.  The veteran's anxiety neurosis symptoms are no more than 
mild, with decreased work efficiency and ability to perform 
occupational tasks only during periods of significant stress; 
he is not taking medication or receiving treatment for this.  


CONCLUSIONS OF LAW

1.  VA's duties to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

2.  The veteran is not entitled to service connection for 
impotence.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

3.  The veteran is not entitled to service connection for 
hypertension.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

4.  The criteria for a schedular rating in excess of 10 
percent for anxiety neurosis have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.7. 4.10, 
4.130, Diagnostic Code 9400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Impotence and Hypertension

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2003).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops hypertension to a degree of disability of 
10 percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.  Also, disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2003).

Generally, to support a claim for service connection, there 
must be evidence of the following three elements: (1) 
competent lay or medical evidence of a current diagnosed 
disability or of persistent or recurrent symptoms of 
disability; (2) evidence which establishes the veteran 
suffered an event, injury or disease in service; and (3) 
evidence which indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease in service or another service-connected 
disability.

In order to prevail on the issue of service connection on the 
merits, 

there must be medical evidence of a 
current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 
medical or, in certain circumstances, lay 
evidence of in-service incurrence or 
aggravation of a disease or injury; and 
medical evidence of a nexus between the 
claimed in-service disease or injury and 
the present disease or injury.  
[citations omitted]

Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

A.  Service Connection for Impotence.

The veteran contends that he has current disability from 
impotence that was incurred during his active military 
service.  Treatment notes contained in the claims file 
indicate that the veteran has been noted to have erectile 
dysfunction.  A treatment note dated in September 1985 so 
indicates.  

In an October 1989 examination report, it was noted that the 
veteran was able to have erections, but his ability to do so 
was slowly declining.  An undated problem summary list 
received from a Naval hospital in Puerto Rico indicates that 
the veteran had a history of erectile dysfunction that was 
recorded in December 1988.

Subsequently dated treatment records also refer to an 
erectile dysfunction.  An outpatient treatment note date in 
April 1992 indicated that the veteran had been followed for 
mild sexual dysfunction due to poor quality of erection.  He 
was counseled on options such as medication, injections, and 
prosthesis.  A treatment record dated in June 1997 documents 
a diagnosis of organic erectile dysfunction.

It is not clear whether the veteran is impotent, but it may 
be conceded that he has erectile dysfunction.  Nonetheless, 
after a thorough review of the entire record, I find no 
medical evidence that the veteran incurred disability from 
erectile dysfunction, claimed as impotence, during his active 
military service.  I conclude that his current disability, 
claimed as impotence, was not incurred during his military 
service.  This conclusion is based on the lack of complaints, 
diagnoses, or treatment of such a disorder in service; the 
lack of continuity of symptomatology after the veteran's 
separation from service; and the apparent remote onset of the 
disorder many years after the veteran's separation from 
service.  Furthermore, the record contains no competent 
medical evidence linking the veteran's current complaints of 
impotence due to erectile dysfunction to any disease or 
injury he incurred in service.  For the foregoing reasons and 
bases, I conclude that the veteran is not entitled to service 
connection for impotence.

B.  Service Connection for Hypertension

The veteran has current disability from hypertension.  He 
contends that he is entitled to service connection for 
hypertension.  By implication, he is asserting that he 
incurred hypertension during his active military service.  He 
has not asserted that his hypertension is secondary to any 
service-connected disability.

The veteran's service medical records do not show that he had 
complaints, diagnoses, or treatment for hypertension.  At the 
time of his October 1971 medical examination for separation 
from service, the veteran denied a history of high blood 
pressure.  The veteran's blood pressure was 126/80.  An 
examiner reported that there were no abnormal findings 
concerning the veteran's vascular system.  

When the veteran was examined for VA compensations purposes 
in July 1972, he did not have complaints of high blood 
pressure.  His blood pressure was 120/80 sitting, 130/88 
recumbent, and 130/80 standing.  An examiner reported that 
there were no abnormal findings concerning the veteran's 
cardiovascular system.

A VA outpatient record dated in June 1988 indicated that the 
veteran's blood pressure was 160/100.  When the veteran was 
examined during VA outpatient treatment in June 1989, his 
blood pressure 120/80.  A VA outpatient treatment record 
dated in August 1989 indicates that the veteran had no prior 
history of hypertension.  However, his blood pressure was 
190/110.  An examiner reported an impression of atypical 
chest pain.  

An outpatient treatment note dated in April 1993 documents an 
examiner's impression that the veteran had controlled high 
blood pressure.  A treatment note dated in March 1994 
includes documentation of the veteran's subjective complaints 
of hypertension.  His blood pressure was 156/92.

While it must be recognized from the evidence in the record 
that the veteran has hypertension, I find no evidence that he 
incurred hypertension during his active military service or 
that his hypertension is related to a disease or injury 
incurred in service.  I find that the veteran did not incur 
hypertension during his active military service.  This 
finding is based on the lack of complaints, diagnoses, or 
treatment of hypertension in service, and the lack of 
evidence indicating that the veteran had compensable 
disability from hypertension within his first post-service 
year.  This finding is further based on the remote date of 
the first documented diagnosis of hypertension and the lack 
of competent medical evidence indicating a link between any 
current disability from hypertension and any disease or 
injury the veteran incurred in service.  Therefore, I 
conclude that the veteran is not entitled to service 
connection for hypertension.

II.  Increased Rating for Anxiety Reaction

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.

Service connection was granted and a 10 percent disability 
evaluation was assigned for anxiety neurosis by the RO's 
August 1972 rating decision, effective from February 1972.  
By rating decision in December 1978, the veteran's rating for 
anxiety neurosis was reduced to zero percent, effective from 
March 1, 1979.  


The veteran's current claim for a higher rating for anxiety 
neurosis was filed in January 2000 and led to the assignment 
of a 10 percent disability evaluation, effective from the 
date of claim, which the veteran has appealed.

The regulations pertaining to the rating of mental disorders 
were revised, effective November 7, 1996.  Under the revised 
the rating criteria, a 100 percent rating is assigned for 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
name of close relatives, own occupation, or own name.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent rating is assigned where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, direction, recent events).  

A 10 percent rating is assigned where there is occupational 
and social impairment due to mild or transient symptoms which 
decreased work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or; symptoms are controlled by continuous medication.

When the veteran was examined for compensation purposes in 
March 2000, he told the examiner that he had had no 
psychiatric hospitalizations.  The examiner noted that there 
were no prescriptions indicated in the computer records.  The 
veteran was not in any psychiatric treatment.  Although he 
was currently not employed, he had worked for the twenty 
years until 1990.  He lived with his wife.  The veteran had 
complaints of nightmares that he could not describe.  He also 
claimed to hear noises that awakened him.  He reported times 
of confusion and the need to calm down until he can remember 
what to do.  He reported that he heard constant noise in his 
head.  He complained of easy loss of concentration, with 
memories of his past.  On mental status examination, the 
veteran was clean, and adequately dressed and groomed.  He 
was alert, and fully oriented.  His mood as slightly anxious.  
His affect was constricted.  His attention, concentration, 
and memory were good.  His speech was clear and coherent.  He 
was not precise in his claimed symptoms and was reluctant to 
provide information.  He was not suicidal or homicidal.  His 
insight and judgment were fair.  He exhibited good impulse 
control.  The reported diagnosis was mild anxiety disorder, 
not otherwise specified.  On a scale used to measure overall 
functioning (GAF) the examiner reported a score of 75.  That 
score is indicative of transient symptoms and expectable 
reactions to psychosocial stressors such as difficulty 
concentration after a family argument, with no more than 
slight impairment of social or occupation functioning.

After a review of the entire record, I no factual basis upon 
which to conclude that the veteran is entitled to a rating in 
excess of 10 percent for his service-connected disability 
from anxiety neurosis.  This is so because the available 
evidence does not show more than mild or transient symptoms 
due to his anxiety neurosis which decrease work efficiency 
and the ability to perform occupational tasks only during 
periods of significant stress.  The examiner described the 
veteran's anxiety as mild and assigned a GAF score of 75 that 
is not only consistent with the current 10 percent rating, 
but also consistent with the symptoms reported.  The 
veteran's mood was only slightly anxious.  His attention, 
concentration, and memory were described as good, and his 
insight and judgment were described as fair.  The examiner 
did not find symptoms, such as suicidal or homicidal 
ideation, impaired memory, delusions, hallucinations, etc., 
that would support the assignment of a higher disability 
evaluation.  Therefore, I conclude that the veteran is not 
entitled to a rating higher than 10 percent for anxiety 
neurosis.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation.  38 C. F. R. §§  4.1, 4.2 
(2002).  The Board has also considered the provisions of 38 
C.F.R. §  4.7, which provide for assignment of the next 
higher evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluation.  
The Board finds that the veteran's disability picture from 
anxiety neurosis does not more closely approximate the 
schedular criteria for a rating of 30 percent.

In exceptional cases where schedular evaluations are found to 
be inadequate, "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
considered.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

In this case, the rating schedule is not inadequate, as it 
provides for higher ratings, up to 100 percent, when the 
required manifestations are shown.  In addition, the 
veteran's disability picture is not so exceptional or unusual 
as to render impractical the application of regular schedular 
standards.  The record does not show that during the period 
under consideration the veteran has required frequent periods 
of hospitalization for his neuropsychiatric disorder.  Nor is 
it otherwise shown that his disability picture is exceptional 
or unusual.  Therefore, the Board concludes that referral to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension service is for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b) is not 
warranted.

IV.  Application and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

In this case, the initial AOJ decisions were made prior to 
November 9, 2000, the date the VCAA was enacted.  The United 
States Court of Appeals for Veterans Claims (Court) held in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  VA believes that this decision is incorrect as 
it applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice, and, as such, prejudice the claimant 
by forcing him or her to overcome an adverse decision, as 
well as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. 13.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provided such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.


Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004)(There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claims be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant on September 19, 
2001 and December 13, 2001 were not given prior to the first 
AOJ adjudication of the claims in December 1999 and May 2000, 
the notices were provided by the AOJ prior to transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 C.F.R. § 5103(a) and 38 C.F.R. § 3.159(b).  After notice 
was provided, the claims were readjudicated and a 
Supplemental Statement of the Case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of the 
claims herein decided, and to respond to VA notices.  

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.

VA has a duty to notify the appellant and his or her 
representative, if any, of information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  In this case the appellant has been so notified 
by the December 2001 letter.  In addition, the RO's rating 
decision, Statements of the Case, and Supplemental Statement 
of the Case, further informed the veteran of the evidence 
need to substantiate his claims.  The September 2001 
Statement of the case and the April 2003 Supplemental 
Statement of the Case included a discussion of the applicable 
provisions of the VCAA as they pertain to the appellant's 
claims.  The appellant was invited to submit additional 
evidence.  No additional evidence was submitted.

The appellant has been informed of the evidence needed to 
substantiate his claims and of the duties that the RO would 
undertake to assist him in developing his claims.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
VA has complied with the VCAA notification requirements.

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  Concerning the claims 
decided in this decision, the RO has obtained all relevant 
records identified by the appellant or otherwise evident from 
the claims folder.  

Concerning the claims decided in this decision, the appellant 
has not asserted that there are private treatment records 
that pertain to such claims that have not been obtained and 
considered.  The appellant has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his substantive appeal, and the 
statements filed by him and on his behalf by his 
representative.  The RO has obtained treatment records 
identified by the appellant.  The appellant has not provided 
information concerning additional evidence -- such as the 
names of treatment providers, dates of treatment, or 
custodians of records, either private, Federal agency, or 
service related -- which has not been obtained.

In this case, VA has satisfied its duty to notify the 
appellant of evidence necessary to substantiate the claims 
herein decided and to assist the appellant in obtaining 
records and providing medical examinations.  The revised 
regulation concerning VA's duty to notify claimants of 
inability to obtain records under the VCAA, 38 C.F.R. 
§ 3.159(e) (2003), are applicable to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  See 66 Fed. Reg. 45,620 and 45,631-45,632 (Aug. 
29, 2001).  VA has not been unable to obtain any records 
identified by the appellant or otherwise identified in the 
claims file.  Therefore, VA has no duty to notify the veteran 
of inability to obtain evidence.


ORDER

Service connection for impotence and hypertension is denied.

Entitlement to a rating in excess of 10 percent for anxiety 
neurosis is denied.


REMAND

Concerning the veteran's claims for increased ratings for 
bronchia asthma and rhinosinusitis and pansinusitis, the 
veteran has not been afforded a VA examination since 
September 1999.  The examiner who conducted that examination 
reported that the veteran's claims file was not available for 
review.  Fulfillment of the VA's statutory duty to assist the 
veteran includes the conduct of a thorough and 
contemporaneous medical examination which take into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  

Furthermore, concerning the veteran's claim for an increased 
rating for rhinosinusitis and pansinusitis, the examination 
report is not adequate for rating purposes.  Those 
disabilities are rated pursuant to Diagnostic Code 6510 based 
on the frequency of incapacitating episodes.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  In the September 1999 
examination report, the physician's response to the request 
for a description of the frequency and duration of periods of 
incapacitation was "unknown". 

Furthermore, the examiner noted that the veteran was 
receiving treatment at the VA medical center at San Juan, 
Puerto Rico, and had also been treated by a private 
pneumonologist for asthma exacerbations.  The RO must obtain 
and consider relevant VA treatment records and must attempt 
to obtain private treatment records properly identified by 
the veteran.

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of his claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2003).

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on the veteran's part.


Accordingly, the claims of entitlement to increased ratings 
for bronchial asthma and rhinosinusitis and pansinusitis are 
Remanded to the RO for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a 
respiratory disorder, including bronchial 
asthma and/or rhinosinusitis and 
pansinusitis since August 1998.  The RO 
should take all necessary steps to obtain 
any pertinent records that are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  The RO should ensure that VCAA 
notice obligations have been satisfied in 
accordance with that law and any 
applicable legal precedent.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his disability from 
rhinosinusitis and pansinusitis.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated tests and diagnostic studies 
should be performed.  

4.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his disability from bronchial 
asthma.  The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated tests and 
diagnostic studies should be performed.

5.  Thereafter, the RO should 
readjudicate the veteran's for higher 
ratings for bronchial asthma and 
rhinosinusitis and pansinusitis.  If any 
benefit sought on appeal continues to be 
denied, the appellant and his 
representative, if any, should be 
provided a supplemental statement of the 
case that includes a discussion of the 
evidence and the applicable laws and 
regulations considered in the RO's 
decision.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



